Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 4/22/2021.
Claims 1-3, 5-7, 11-13, 15-17, and 20 have been amended.
Claims 4, 8-10, 14, 18, and 19 have been cancelled.
Claims 21-23 have been added.
Claims 1-3, 5-7, 11-13, 15-17 and 20-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 11-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (Patent No. US 9,135,573 A1) in view of Bennett et al. (Pub. No. US 2016/0063442 A1) in further view of Purohit et al. (Pub. No. US 2014/0279798 A1) in further view of Ho et al. (Patent No. US 8,510,266 B1).
In regards to Claims 1, 11, and 20, Rodriguez discloses:
A method/system comprising:
generating respective relevance values for connections in the set of candidate user connections, a relevance value for a candidate user connection based in part on the significance score of the skill for the candidate user connection; (column 4, lines 58-66; column 5, lines 29-45; shows experts rated on their familiarity with a skill using multiple factors; column 5, lines 29-45; column 6, lines 21-42, shows a professional network and user interactions and behaviors within that network being incorporated into reputation scores (“relevance values”) (for a users’ connections specifically, see Bennett as applied below); column 4, lines 13-30, reputation scores (i.e. relevance values) are weighted based on comparison to other dimensions (i.e. skills), those weightings representing a significance (i.e. importance) of a skill as related to other skills that are in a profile associated with the connection)
selecting a presentation set of user connections from the set of candidate user connections based on the respective relevance values; (column 4, skills (items/dimensions) are weighted, weighted items are used to further refine a set of users in to a set of users to be recommended)
causing presentation, on a display device, of the selected presentation set of user connections. (column 3, lines 27-53; column 7, line 38-56; column 11, lines39-52), shows professional with expertise being recommended based on data derived from inverted index)
using an inverted index that maps the skill associated with content included in the slide of the slideshow to i) [member profiles] of the user who possess the skill, and ii) for each connection, a significance score representing a measure of familiarity of the connection with the skill (column 7, lines 25-35,  shows the use of an inverted index for users (items) and dimensions (skills); column 4, lines 58-66; column 5, lines 29-45; shows experts rated on their familiarity with a skill using multiple factors; column 3, lines 27-53; column 7, line 38-56; column 11, lines 39-52), shows professional with expertise being recommended based on data derived from inverted index; column 3, lines 38-53; column 6, lines 21-29, shows users being connected through the social network (the social network being a professional network of connected users including employees, recruiters, candidates, etc.); column 5, line 61-column 6, line 63, discusses reputation score applied to users (items) that are added to the matrix, the reputation score being based on factors such as endorsements, interactions with profiles, and other behaviors/interactions with professionals in the network showing each items connectedness and importance in the network (for a users’ connections specifically, see Bennett as applied below))
Rodriguez does not explicitly disclose but Bennett teaches:
shows users in social networks and the use of social connections to determine candidates with certain skills; [0089], shows skills on the social network page indicating possession of the skill (the users social network page being representative of their social network profile))
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Rodriguez so as to have included the above described use of social connections, as taught by Bennet.
Rodriguez discloses a “base” method/system in which professional networks are used to determine potential candidates with identified skills, as shown above.  Bennett teaches a comparable method/system in which users connections in social networks are used to determine potential candidates with identified skills, as shown above.  Bennett also teaches an embodiment in which includes the above described use of social connections.  One of ordinary skill in the art would have recognized the adaptation of the above described use of social connections to Rodriguez could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
query includes dimensions (dimension including skills, see column 3, line 1); skills entered into the presentation for query purposes representing content of the presentation, see column 3, lines 27-53; column 11, lines 39-52, shows users associated with a company (employer) editing a presentation (presented with a search and entering criteria to match with potential employees, such as skills); for example, an employer (associated with a company) is electronically presented with a list of potential candidates related to accounting jobs, the employer may then edit the presentation by entering searches to include additional accounting job related skills and the system will present an edited list related to a user/skill matrix including those additional requested skills; “detecting that a user represented by a member profile in an on-line social network system is engaged in editing session with respect to the electronic presentation”, (column 3, lines 27-53; column 11, lines 39-52), shows users associated with a company (employer) editing a presentation (presented with a search and entering criteria to match with potential employees, such as skills); for example, an employer (associated with a company) is electronically presented with a list of potential candidates related to accounting jobs, the employer may then edit the presentation by entering searches to include additional accounting job related skills and the system will present an edited list related to a user/skill matrix including those additional requested skills).  Rodriguez/Bennet does not explicitly disclose the recommendation being made for skills in the content of a document for which an editing session has been commenced.  However, Purohit teaches:
determining a skill associated with content included in [an electronic presentation document] is included in a skills database maintained by an on-line social networking service ([0102]-[0109],  shows user data including expertise in topics (see also [0011]; [0037], topics can indicate skills related information about a user), the “topics” determined by the content in an edit as made by a user, user profiles and other data about the user are used to determine a user’s expertise and reliability of the user’s knowledge related to the topics (content in the edits the user makes), skills are maintained by the network in the use profiles, this collection of data representing a “database’ of social networking data including skills of users and content of the edited documents)
detecting that a user having a member profile in the on-line social networking service is engaged in editing the content of the [electronic presentation document]; ([0102], shows users editing a document (presentation document such as Wikipedia article) and interacting with edits (“commending” an editing session); [0104]; [0105], user and experts have profiles from which the system extracts expert and skill related data, the profiles being on social networks) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have combined the system of Rodriguez/Bennet so as to have included the above steps for identifying and displaying experts related to skills identified in an electronic document in a commenced editing session, as taught by Purohit, in order to provide 
Rodriguez/Bennett/Purohit does not explicitly disclose the online electronic document is a slideshow and text in the slideshow is edited.  However, Ho teaches editing the content of the slide of the slideshow (column 9, lines 39-46; Claim 9, “…provide collaborative online data management services in connection with other types of data, and may be used to allow a user to use a preview mode to view and edit other types of data… allow a user to use a preview mode to view and edit text documents and other documents generated and maintained by an online word processing application or system. The systems, apparatus, and methods described herein may be used to provide collaborative online data management services pertaining to, and to allow a user to use a preview mode to view and edit…slide show data…”; column 4, lines 27-30; column 5, lines 1-3, comparable to Purohit, the collaborative editing requires use rlogins that identify users and could be used for tracking and crediting edits/changes (as described above, the reference is not limited to the spreadsheet examples provided (See also column 1, lines 62-64))
One of ordinary skill in the art would have recognized that applying the known technique of Ho would have yielded predictable results.  It would have been recognized that applying the technique of Ho to Rodriguez/Bennett/Purohit would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such collaborative editing of online documents features into similar systems.  Further, using online slideshow editing in 
In regards to Claims 2 and 12, Rodriguez discloses reputation scores are additionally based on data related to a user’s behaviors and activities in a social network (column 3, lines 38-53; column 6, lines 21-29).  Rodriguez does not explicitly disclose additional activities and behaviors including determining that the profile of the user connection and the member profile have a common group in the on-line social network system, however, Bennett teaches determining that the profile of the user  connection and the member profile have a common group in the on-line social network system ([0088])
One of ordinary skill in the art would have recognized that applying the known technique of Bennett would have yielded predictable results.  It would have been recognized that applying the technique of Bennett to Rodriguez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such profile relationship 
In regards to Claims 3 and 13, Rodriguez discloses:
wherein the relevance value for each candidate user connection is generated based, in part, on a number of electronic communications between the user and the candidate user connection in via the on-line social networking service. (column 3, lines 38-53; column 6, lines 21-29,  reputation scores are additionally based on data related to a user’s behaviors and activities in a social network including activities related to messages between users)
In regards to Claims 5 and 15, Rodriguez discloses:
Selecting of the presentation set of connections comprises: generating a personalized set of skills, that includes skills possessed by connections of the user 
In regards to Claims 6 and 16, Rodriguez discloses:
herein each skill from the set of skills possessed by the user is assigned a respective significance score, the generating of the presentation set of user connections comprises: generating a personalized importance score for each skill in the set of skills skills (items/dimensions) are weighted, weighted items are used to further refine a set of users in to a set of expert users)
In regards to Claims 7 and 17 Rodriguez discloses:
generating a user interface via which the slideshow and the selected presentation set of user connections are presented, the user interface comprising an actionable control associated with each user connection in the set of selected user connections, the actionable control to activate a preview of a member profile of a user connection in the on-line social networking service. (column 6, lines 30-41, shows users profiles being accessed by other users of the professional system including through the search interface)
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (Patent No. US 9,135,573 A1) in view of Bennett et al. (Pub. No. US 2016/0063442 A1) in further view of Purohit et al. (Pub. No. US 2014/0279798 A1) in further view of Ho et al. (Patent No. US 8,510,266 B1) in further view of Cardente (Using Centrality Measures to Identify Key Members of an Innovation Collaboration Network).
In regards to Claims 21-23 Rodriguez discloses:
wherein the significance score representing a measure of familiarity of a connection with a skill as included in the inverted index is derived as a combination of a number of endorsements the connection has, for the skill, from other members of the on-line social networking service (column 5, lines 61-column 6, line 41, shows endorsement data (given and received) being used as part of the score calculation; column 7, lines 44-56, the scores are summed (combined)) and 
Rodriguez discloses the comparisons of skills based on importance including comparing distance based on percentiles (column 7, line 42-column 8 line 37, shows multiple skills (dimensions) being compared and ranked based on importance, although it does not use the term “skills graph”, the material does disclose the comparison of skills including distance from each other based on the skill data)
Rodriguez/Bennett/Purohit does not explicitly disclose, but Cardente teaches:
a centrality score for the skill, the centrality score for the skill derived by analyzing a skills graph that includes the skill. (pages 3-6, “5. Centrality Measures”,  shows the use of centrality measures for ranking social network participants, although it is not specifically a skills graph, it does use the centrality calculations on user sin a collaborative network, such as influencers which is related to Rodriguez/Bennett/Purohit (see below), additionally PageRank is used (see Applicant’s disclosure regarding PageRank and centrality calculations))
One of ordinary skill in the art would have recognized that applying the known technique of Cardente would have yielded predictable results.  It would have been recognized that applying the technique of Cardente to Rodriguez/Bennett/Purohit would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such graph centrality calculation features into similar systems.  Further, using a graph centrality calculation in conjunction with a method/system for ranking users based on familiarity with skills, would have been recognized by those ordinary skill in the art as resulting in 

Additional Prior Art Not Relied Upon

Giammaria et al. (Pub. No. US 2017/0220971 A1). Discloses the use of skills analysis to recommend experts (see at least [0010]; [0021]-[0029]; Claim 2)
Cheng et al. (Pub. No. US 2014/0297746 A1). Discloses the use of skills analysis to recommend experts (see at least [0044]; [0060]; Claim 5)



Response to Arguments
Applicant’s arguments filed 4/22/2021have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103
Applicant’s remarks are drawn to the newly provided claim amendments and are therefore moot in view of the newly provided rejections, citations, and/or explanations, provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624